Citation Nr: 0328436	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from January 1964 to 
December 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO), which denied a 
total rating based on individual unemployability.  A May 2002 
RO hearing was held.


REMAND

Appellant contends, in essence, that his service-connected 
back disability precludes employability.  The evidentiary 
record indicates that service connection is currently in 
effect only for a back disability, classified as L4-L5 
herniated nucleus pulposus with right L4 radiculopathy and 
bilateral L5 spondylosis with Grade I spondylolisthesis.  A 
60 percent rating is currently assigned.  However, in a 
recent April 2003 informal hearing presentation, appellant's 
representative asserted that appellant's psychiatric 
disability is secondary to the service-connected back 
disability.  

Historically, a February 1980 rating decision denied 
secondary service connection for a psychiatric disability.  
Although appellant was provided timely notification of that 
rating decision later that month, he did not file a timely 
Notice of Disagreement therewith.  That February 1980 rating 
decision represents the last final decision with regards to 
the psychiatric disability secondary service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

It appears that the psychiatric disability secondary service 
connection issue, (to include whether new and material 
evidence has been received to reopen the claim) although not 
currently an appellate issue, is "inextricably intertwined" 
with the total rating based on individual unemployability 
claim on appeal, since a total rating based on individual 
unemployability is based on service-connected disability or 
disabilities.  Thus, the RO should adjudicate the psychiatric 
disability secondary service connection issue prior to the 
Board's final determination of the total rating based on 
individual unemployability claim on appeal.  See Harris v 
Derwinski, 1 Vet. App. 80 (1991).  

With respect to the total rating based on individual 
unemployability appellate issue, the evidentiary record does 
not include VA medical opinion as to whether appellant's 
service-connected back disability, the only disability for 
which service connection is currently in effect, precludes 
all forms of substantially gainful employment.  Therefore, 
appellant should be afforded appropriate examinations, such 
as orthopedic and neurologic examinations, to determine his 
industrial capabilities and the impact the service-connected 
back disability has upon employability (as distinguished from 
the impact on employability by disabilities for which service 
connection is not in effect).  

Furthermore, additional notice and development provisions 
will be undertaken to satisfy recent Court decisions made 
while this case has been undergoing development.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); and, Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide additional 
notice of the VA's duty and the 
appellant's duty to provide/obtain 
evidence in support of the claim.  
The notice provided should satisfy 
the Court cases cited and any other 
applicable legal precedents.

2.  The RO should review all the 
additional evidence and adjudicate 
whether new and material evidence 
has been received to reopen the 
claim of entitlement to secondary 
service connection for a psychiatric 
disability.  If the RO considers the 
psychiatric disability secondary 
service connection claim reopened, 
appropriate development should be 
undertaken.  Appellant should be 
advised that in the event the claim 
is denied and after he is so 
notified, a timely notice of 
disagreement therewith would need to 
be filed by him or on his behalf in 
order to initiate the appellate 
process as to that issue.  

3.  With respect to the total rating 
based upon individual 
unemployability issue, after the 
above development has been 
attempted, the RO should arrange 
appropriate VA examinations, such as 
orthopedic and neurologic, to 
determine the current nature and 
severity of appellant's service-
connected back disability and its 
effect on his employability.  The 
entire claims folder should be 
reviewed by the examiners.  All 
indicated tests and studies should 
be performed.

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected back disability should be 
described in detail.  The examiners 
should explain in sufficient detail 
whether or not appellant's service-
connected disability prevents him 
from obtaining and engaging in all 
types of substantially gainful 
employment (i.e., does service-
connected disability preclude his 
ability to engage in exertional and 
non-exertional activities, or other 
activities, normally required for 
substantially gainful employment 
without considering non-service-
connected disabilities, age, or 
state of the economy)?  

4.  The RO should review any 
additional evidence and readjudicate 
the issue of a total rating based on 
individual unemployability, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




